United States Court of Appeals
                     For the First Circuit


No. 19-1687

                  JOSE NOLBERTO TACURI-TACURI,

                           Petitioner,

                               v.

              MERRICK B. GARLAND, Attorney General,

                           Respondent.


                PETITION FOR REVIEW OF AN ORDER
              OF THE BOARD OF IMMIGRATION APPEALS


                             Before

                      Thompson and Kayatta,
                         Circuit Judges.*


     Casey L. Riley for petitioner.
     Jennifer Mascott, United States Department of Justice, with
whom Joseph H. Hunt, Assistant Attorney General, Civil Division,
Stephen J. Flynn, Assistant Director, Office of Immigration
Litigation, and Annette M. Wietecha, Office of Immigration
Litigation, Civil Division, United States Department of Justice,
were on brief, for respondent.




    *  Judge Torruella heard oral argument in this matter and
participated in the semble, but he did not participate in the
issuance of the panel's opinion in this case. The remaining two
panelists therefore issued the opinion pursuant to 28 U.S.C.
§ 46(d).
May 24, 2021
          THOMPSON, Circuit Judge.            In this immigration appeal, we

are tasked with examining whether the petitioner, Jose Nolberto

Tacuri-Tacuri    (Tacuri),      has    established        that    the      Board   of

Immigration    Appeals   (BIA)    erred       in    reversing     an    Immigration

Judge's (IJ) grant of his application for cancellation of removal.

For the reasons explained below, we deny Tacuri's petition in part

and otherwise dismiss it for lack of jurisdiction.

                                 Background

          Tacuri is a native of Ecuador who entered the United

States without inspection in 2001 to earn more money to help

support his parents and siblings.             He has lived in Massachusetts

since 2003 with his wife, who also moved to the U.S. from Ecuador.

Tacuri and his wife have two minor children, one son (J.T.C.) and

one daughter (K.T.C.), both born in the U.S.                  Throughout his time

living in the U.S., Tacuri has worked primarily in construction

and roofing.    He started his own business in this field around

2008.

          Regrettably, Tacuri has had frequent contact with local

police   throughout      his    residency          in   the     U.S.,      including

approximately   eighteen       charges    for      driving     with    a   suspended

license or driving under the influence.                 A social worker became

involved with Tacuri's family after his son began having some




                                      - 3 -
problems at school.            Tacuri started attending a class or meetings

on a regular basis to address his use of alcohol.1

            As a result of Tacuri's frequent contact with Milford,

Massachusetts police for motor vehicle violations, Immigration and

Customs Enforcement (ICE) initiated removal proceedings against

Tacuri in August 2018 by filing a Notice to Appear in the Boston

Immigration Court. He was detained from August 2018 to April 2020.

The   Department     of    Homeland     Security          (DHS)   charged   Tacuri      as

removable    under       the     Immigration        and    Nationality      Act    (INA)

§ 212(a)(6)(A)(i)         as    an   alien    who    had    illegally    entered       the

country.    Tacuri conceded the charge of removability and indicated

he would apply for relief from removal through asylum, withholding

of removal, cancellation of removal, and, in the alternative,

voluntary departure.            During a hearing in December 2018, Tacuri

withdrew his application for asylum and withholding of removal,

leaving only his applications for cancellation of removal pursuant

to the INA § 240(A) (codified at 8 U.S.C. § 1229a) and voluntary

departure in the alternative.                As we will discuss in depth soon,

an IJ can consider granting a nonpermanent resident's application

for cancellation of removal only when the IJ finds, among other

requirements,      the     applicant's         removal       would   result       in   an



      1The record does not indicate exactly what kind of course or
meetings Tacuri attended, only that they were related to his use
of alcohol.


                                        - 4 -
"exceptional and extremely unusual hardship" to a United States

relative.    8 U.S.C. § 1229b(b)(1)(D).

            During the hearing, the IJ heard testimony from Tacuri

and his wife about their family relationship and the effect his

removal would have on their two young children.       With respect to

their then five-year-old daughter, Tacuri's wife testified that

K.T.C. frequently cried and asked where her father was.        As to

their then twelve-year-old son, J.T.C., Tacuri's wife explained

that he was "suffering" without his father, had become quiet,

wasn't eating much, and was afraid of what his friends would say

about his father's absence.      A report submitted from a social

worker described J.T.C.'s noticeable decline in personal hygiene,

causing complaints about his body odor from school officials.

Although J.T.C.'s grades improved after his father was taken into

custody, his school guidance counselor expressed concern because

J.T.C. had stated he worked to improve his grades so he didn't

cause additional worry or stress to his mother.

            J.T.C. has always been asthmatic, which has been a source

of concern for Tacuri and his wife.       J.T.C. takes pills and uses

an inhaler every day, which costs about $75 every two weeks despite

having health insurance.      Tacuri's wife stated J.T.C.'s asthma

worsened after his father's detainment.       He started experiencing

chest pains and he felt less safe participating in his usual karate




                                - 5 -
and soccer activities without his father around to help if he were

to faint.

            Tacuri testified that his wife and two children would

remain in the United States if he were removed due to Ecuador's

lack of educational opportunities and medical resources necessary

to manage J.T.C.'s asthma. As Tacuri explained, he would be unable

to continue providing economic support to his family from Ecuador

because he would likely earn less than $10 per day, if he could

find employment at all.     Tacuri's wife typically made about $350

per week working at the local grocery store but had been able to

earn $500 per week after her husband's detainment by working

additional hours.    She expressed concern, however, that she would

be unable to make enough money to support her children without her

husband's assistance and income; at the time of the hearing she

was already borrowing money from family members.

            After considering all of the testimony and documents

submitted to support Tacuri's application for cancellation of

removal, the IJ concluded Tacuri's removal to Ecuador would pose

an "exceptional and extremely unusual hardship" to both of Tacuri's

children, but especially to his son.        The IJ focused on J.T.C.'s

asthma, deeming this medical condition "compelling."         The IJ also

concluded that Tacuri's wife would face considerable financial

difficulty   in   paying   for   J.T.C.'s   medical   care   without   the

assistance of Tacuri's usual income, resulting in "exceptional and


                                  - 6 -
extremely unusual hardship" to J.T.C.        The IJ decided Tacuri met

the other statutory requirements for cancellation of removal and

granted Tacuri's application for cancellation of removal.2             The IJ

did not reach the merits of Tacuri's alternative application for

voluntary departure.

            Unsatisfied   with   the   result,    DHS   appealed   the   IJ's

decision to the BIA.      The BIA disagreed with the IJ's conclusion

that Tacuri had met the required "exceptional and extremely unusual

hardship"   standard   and   sustained    DHS's    appeal.    In   a     brief

decision, the BIA focused on J.T.C.'s academic record reflecting

strong grades, emphasized the IJ's finding that J.T.C.'s asthma

was "currently manageable and largely stable," and noted that

J.T.C. was active and played sports.         Despite the IJ's finding

that Tacuri's family "could struggle to provide [J.T.C.] with his

required medicine," the BIA stated there was no indication J.T.C.

would be deprived of his medication, especially because the family

indicated Tacuri's wife and children would remain in the United

States and the family could retain health insurance.          Further, the


     2 The IJ concluded Tacuri had the requisite "good moral
character" to be eligible for cancellation of removal. Although
the IJ acknowledged Tacuri's "sometimes troubling relationship
with alcohol," the IJ looked positively upon the fact that Tacuri
met with his son's school social workers and proactively attended
an alcohol course, which he attended until his detention, to change
his behavior and "become a better father." Further, the IJ found
that Tacuri's numerous driving offenses in multiple jurisdictions
were explained by Tacuri's need to get to work despite not having
a license, which he eventually remedied by hiring a driver.


                                  - 7 -
BIA opined that there was no evidence J.T.C.'s asthma could not

continue to be managed if Tacuri is removed to Ecuador.                            Aside

from       J.T.C.'s     asthma,     the     BIA    also    found    Tacuri   had     not

demonstrated        that      his   children's       mental    health    issues     were

"exceptional and extremely unusual" for children separated from a

parent.       Ultimately, the BIA concluded Tacuri had not "show[n]

that his return to Ecuador would have a material economic impact

on his children for cancellation of removal purposes" because his

wife was employed full time and Tacuri's construction skills were

transferrable to Ecuador.                 "[A] lowered standard of living and

reduced economic opportunities," the BIA reasoned, "generally are

insufficient" to support "a finding of exceptional and extremely

unusual hardship."

              In   addition,        the    BIA    remanded    Tacuri's    alternative

application for voluntary departure to the IJ because the IJ had

not provided a ruling on this alternative relief when he granted

Tacuri's application for cancellation of removal.3                      Before the IJ

issued a ruling about voluntary departure, Tacuri filed a petition

for    review      of   the    BIA's      decision    in     this   Court.    The     IJ

subsequently granted Tacuri's application for voluntary departure,

and this Court then granted his motion for a stay of removal


       Because the BIA concluded Tacuri had not met his burden to
       3

demonstrate "exceptional and extremely unusual hardship," it did
not examine whether Tacuri had met his burden of establishing he
had good moral character.


                                           - 8 -
pending our review of his case (legalese meaning Tacuri could

remain in the United States until we decide his case).         The time

has come for us to do just that.

                               Discussion

          Tacuri argues that the BIA applied the wrong legal

standard and ignored its own binding precedent when it overturned

the IJ's grant of his application for cancellation of removal.

The government counters that we lack the jurisdiction to review

Tacuri's challenges to the BIA's decision.

          We begin with a quick primer about the relief Tacuri

requested.     Cancellation of removal is one of the discretionary

forms of relief available to the Attorney General for nonpermanent

residents who have been deemed removable from the country when the

applicants can establish the following four requirements:           (1)

they have been in the United States continuously for at least ten

years; (2) they are a person of "good moral character"; (3) they

have not been convicted of certain criminal offenses; and (4) --

the only part at issue here -- they can show that their removal

would result in "exceptional and extremely unusual hardship" to a

relative with permanent legal status in the United States.            8

U.S.C. § 1229b(b)(1); see also § 1229a(c)(4).

          Before we get to the merits of this issue, however, we

have a jurisdictional hurdle to clear. Typically, this Court lacks

jurisdiction     to   review   a    BIA     decision   concerning   this


                                   - 9 -
discretionary    remedy   of   cancellation   of   removal.   8   U.S.C.

§ 1252(a)(2)(B)(i); Alvarado v. Holder, 743 F.3d 271, 275 (1st

Cir. 2014).   We retain jurisdiction, however, over "constitutional

claims or questions of law."      8 U.S.C. § 1252(a)(2)(D); Alvarado,

743 F.3d at 275.    If Tacuri's arguments present constitutional or

legal issues (and he argues they do), then we have jurisdiction

and we review those claims de novo.       See Alvarado v. Whitaker, 914

F.3d 8, 12 (1st Cir. 2019).

          In his petition for review of the BIA's decision, Tacuri

asserts the BIA both failed to identify and apply each of the

factors identified in its governing precedent and expected him to

meet a higher bar for the "exceptional and extremely unusual

hardship" standard than that set forth in other cases.        While the

"choice and shape" of a legal standard is "quintessentially a

question of law," Ayeni v. Holder, 617 F.3d 67, 71 (1st Cir. 2010),

the presence of a constitutional or legal question is a "matter of

substance, not a function of labeling," Alvarado, 743 F.3d at 275.

To that end, styling a factual challenge as a constitutional or

legal error -- as the government asserts Tacuri is doing here --

does not "transform an unreviewable issue of fact into a reviewable

issue of law."    Id.

          As we have stated on more than one occasion, we usually

decline to review a determination of whether an applicant for

cancellation of removal has satisfied the hardship requirement


                                 - 10 -
because this is typically a purely factual inquiry.          Id. (citing

Castro v. Holder, 727 F.3d 125, 128 (1st Cir. 2013)).             Although

applying the wrong legal standard is indeed a legal issue, the

evidentiary weight involved in a hardship determination is not.

Id. (collecting cases where we have not had jurisdiction to review

challenges to alleged hardships to a petitioner's family).           To be

sure, the BIA does not commit an error of law "each and every time

a piece of evidence is described with less than perfect accuracy."

Ayeni, 617 F.3d at 72 (holding there was no jurisdiction to

determine whether the BIA "neglected adequately to weigh the

seriousness of [petitioner's] eldest child's asthma").

           As we mentioned above, Tacuri attempts to clear this

jurisdictional hurdle by presenting his claims as legal issues

this Court has jurisdiction to review and decide.          He identifies

ways in which the BIA "cherry-pick[ed]" from the record to focus

only on some facts while ignoring other facts, resulting (he says)

in ultimately requiring him to show unconscionability to meet the

hardship standard.     He also asserts that even though the BIA cited

three   instrumental    cases   for   the   "exceptional   and   extremely

unusual hardship" standard, it did not discuss these precedents

nearly enough to justify reversing the IJ's decision.

           The government responds that Tacuri merely disagrees

with how the BIA weighed the facts in his case.       Disagreement with

how the BIA reached an unfavorable outcome, the government reasons,


                                 - 11 -
is not a legal or constitutional issue that falls within our

purview.     And so the government urges us to dismiss Tacuri's

petition for review for lack of jurisdiction.

            It is not obvious to us whether Tacuri's arguments go

only to his quibbling with the BIA's take on the facts of his case

(as the government contends) or to his assertion that the BIA erred

as a matter of law by applying a more demanding standard for Tacuri

to meet than that identified in the caselaw.             Fortunately, we need

not decide because, as this Court has done before when statutory

jurisdiction is ambiguous but the merits are straightforward, we

bypass the jurisdictional issue and explain why the merits hold no

water.     See Alvarado, 743 F.3d at 276 (citing Royal Siam Corp. v.

Chertoff, 484 F.3d 139, 144 (1st Cir. 2007)) (passing over a

jurisdictional claim to explain why precedent "clearly dictates"

the result on the merits).        While federal courts typically cannot

apply     "hypothetical     jurisdiction"     in   terms        of   Article    III

jurisdiction, we can sidestep statutory jurisdiction when, as

here, it makes sense to do so because the resolution on the merits

of   the    case    is     straightforward.        Id.     (collecting         cases

demonstrating this Court has taken this path in similar immigration

cases).      Without further ado, we therefore proceed to assess

Tacuri's arguments on the merits.

            To     prove    an   "exceptional      and     extremely      unusual

hardship,"    an    applicant    must   "establish       that    his   qualifying


                                    - 12 -
relatives would suffer hardship that is substantially different

from, or beyond, that which would normally be expected from the

deportation of an alien with close family members here."           In re

Monreal-Aguinaga, 23 I. & N. Dec. 56, 65 (BIA 2001) (en banc)

(Matter of Monreal).       An applicant need not show, however, that

such hardship would be "unconscionable."        Id. at 60-61.   In Matter

of Monreal, the BIA indicated immigration judges could work in the

space in between "hardship that is substantially beyond that which

would    ordinarily   be    expected"     and   "unconscionability"   by

considering "the ages, health, and circumstances of qualifying

lawful permanent resident and United States citizen relatives."

Id. at 63.   The BIA identified "strong" circumstances to include

"an applicant who has elderly parents in this country who are

solely dependent upon him for support . . . [or who has] a

qualifying child with very serious health issues[] or compelling

special needs in school."      Id.   In addition, the BIA stated:

     A lower standard of living or adverse country conditions
     in the country of return are factors to consider only
     insofar as they may affect a qualifying relative, but
     generally will be insufficient in themselves to support
     a finding of exceptional and extremely unusual hardship.
     As with extreme hardship, all hardship factors should be
     considered in the aggregate when assessing exceptional
     and extremely unusual hardship.

Id. at 63-64.4


     4 The BIA adopted these considerations from a more general
hardship standard it applied before Congress changed the
applicable standard from "extreme hardship" to "exceptional and


                                 - 13 -
              The    "exceptional    and     extremely       unusual     hardship"

standard "constitutes a high threshold that is in keeping with

Congress' intent to substantially narrow the class of aliens who

would qualify for relief."           In re Gonzalez Recinas, 23 I. & N.

Dec. 467, 470 (BIA 2002) (approving cancellation of removal for

single mother of six children, four of whom are United States

citizens, with no remaining close relatives in Mexico).                   While an

applicant's child's poor health is a compelling factor, Matter of

Monreal, 23 I. & N. Dec. at 63, the applicant must further

establish that "the relative has a serious medical condition and,

if he or she is accompanying the applicant to the country of

removal, that adequate medical care for the claimed condition is

not reasonably available in that country,"               Matter of J-J-G-, 27

I.   &   N.   Dec.   808,   811   (BIA    2020)   (holding    that     applicant's

daughter's      hypothyroidism      may    constitute    a     serious     medical

condition but does not constitute an "exceptional and extremely

unusual hardship" because she could still receive medical care in

Guatemala). Overall, the BIA couches its standard for "exceptional

and extremely unusual hardship" in the qualifier that "reasonable

people can agree that the meaning of these terms . . . are not

terms of 'fixed and inflexible content or meaning.'"                    Matter of



extremely unusual hardship" in 1996. Alvarado, 743 F.3d at 276,
276 n.2 (citing Matter of Monreal, 23 I. & N. Dec. at 56 and Matter
of Anderson, 16 I. & N. Dec. 596 (1978)).


                                     - 14 -
Monreal, 23 I. & N. Dec. at 59 (citing Matter of Hwang, 10 I. & N.

Dec. 448, 451 (BIA 1964)).

             Now that we have identified the standard, we turn to

Tacuri's specific arguments regarding his application and the way

in which he claims the BIA erred in evaluating it.              First, he

argues that the BIA erred by ignoring its own precedent when it

concluded he had not demonstrated an "exceptional and extremely

unusual hardship" to his children if he is deported.          Tacuri says

the BIA's cursory citations to its own governing precedent for

"exceptional and extremely unusual hardship" was not good enough

because the BIA ignored the "particulars of the factors" these

cases lay out.      We disagree with Tacuri.       Our caselaw indicates

these citations are indeed good enough:        For example, in Alvarado,

the BIA didn't cite its most prominent hardship cases, and we still

found no legal error because the BIA had applied the precepts from

the cases.    743 F.3d at 276-77.     Here, the BIA cited two governing

cases, Matter of Monreal and In re Andazola-Rivas, 23 I. & N. Dec.

319,   323   (BIA   2002)   (Matter   of   Andazola),   acknowledging   the

precepts from these cases after it summarized the facts on the

record about Tacuri's two children, including J.T.C.'s asthma and

the family's economic circumstances.

             On this same point, Tacuri argues that the governing

caselaw "force[s the BIA] to address the complete record," which,

according to Tacuri, the BIA did not do.           For instance, Tacuri


                                  - 15 -
points out how the BIA did not consider J.T.C.'s personal hygiene

issues and only gave "selective" attention to J.T.C.'s asthma by

mentioning it was "largely stable."          Further, Tacuri asserts the

decision failed to mention that J.T.C.'s $75 inhaler cost was the

out-of-pocket cost after the insurance covered a portion and that

J.T.C.'s asthma had gotten worse since his father's detainment.

This argument falls flat, however, because he cites no caselaw to

support the proposition that the BIA must specifically address

every evidentiary submission within the record.

           Tacuri also claims the BIA improperly "applied a higher

standard than required" for determining "exceptional and extremely

unusual   hardship"     by   impermissibly     (though     not   explicitly)

requiring unconscionability.       Remember, the BIA must "consider the

ages, health, and circumstances of qualifying lawful permanent

resident and United States relatives" but stops short of requiring

unconscionability     when   it   determines     whether   the   applicant's

removal   would    constitute     "exceptional    and    extremely   unusual

hardship" to these family members.          Matter of Monreal, 23 I. & N.

Dec. at 63.       Here, the BIA undoubtedly weighted some pieces of

evidence differently than the IJ; otherwise it wouldn't have

reached a different conclusion.         But, in our view, the BIA did

cite the appropriate standard and did not require the hardship to

Tacuri's children to be unconscionable.          In fact, the BIA decision

does not mention the word "unconscionable" at all.


                                   - 16 -
            The    "exceptional       and     extremely     unusual      hardship"

standard is supposed to be hard to meet and is evaluated in

comparison to the hardships typically felt by children whose

parents are removed from the country -- this in itself sets a high

bar.    See Matter of Monreal, 23 I. & N. Dec. at 63; Matter of

Gonzalez Recinas, 23 I. & N. Dec. at 470.           While Tacuri justifiably

believes    the    BIA's    conclusion      is   unconscionable         given   the

injurious impact his departure will have on his entire family,

that does not translate to the BIA applying an unconscionability

standard in its decision.         Ultimately, Tacuri's claims boil down

to his fundamental disagreement with how the BIA weighed and

considered the facts in his case.              The BIA adequately explained

and    supported   its     decision    that    Tacuri     failed   to    meet   the

"exceptional and extremely unusual hardship" standard.                      Citing

relevant precedent (as we addressed above), the BIA mentioned

J.T.C. and K.T.C.'s ages, it explored the children's "alleged

mental health issues," it addressed (however cursorily) J.T.C.'s

asthma, and it considered the economic impact Tacuri's removal

would have on his family.

            All of this to say that, in our view, the BIA did not

commit any legal errors when it concluded Tacuri had not met his

burden to show his removal would result in "exceptional and

extremely unusual hardship" to his family.                To the extent Tacuri

has challenged the BIA's decision as legally unsound, his claim


                                      - 17 -
fails on the merits.   And to the extent Tacuri has disputed the

weight to which the BIA accorded some evidence over other evidence

and some factors over other factors, we have no jurisdiction to

consider these arguments.

                             Conclusion

          This case is yet another occasion when we "regret that

we can do nothing more for petitioner[] and [his] children."

Alvarado, 743 F.3d at 278.     Tacuri's removal from this country

will undoubtedly be devastating for his wife and children.     The

law, however, does not lean in Tacuri's favor, both in the daunting

standard it sets and in the wide discretion it grants to the BIA

to deny relief even when others would not do so.   And so, for the

foregoing reasons, the petition is denied in part and otherwise

dismissed for lack of jurisdiction.




                              - 18 -